FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 MARCELO MARTINEZ-CEDILLO,                    No. 14-71742
 AKA Marcelo Martinez,
                       Petitioner,            Agency No.
                                             A074-112-169
                   v.

 WILLIAM P. BARR, Attorney General,             ORDER
                        Respondent.



                    Filed March 18, 2019


                          ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit
Rule 35-3. The three-judge panel disposition in this case
shall not be cited as precedent by or to any court of the Ninth
Circuit.

   Judge Miller did not participate in the deliberations or
vote in this case.